         Case 7:19-cv-11778-PMH
Case 7-19-cv-11778-PMH           Document
                          Document        25 in
                                   24-1 Filed Filed 06/02/20
                                                 NYSD         Page 1 of 9Page 1 of 9
                                                       on 06/01/2020
         Case 7:19-cv-11778-PMH
Case 7-19-cv-11778-PMH           Document
                          Document        25 in
                                   24-1 Filed Filed 06/02/20
                                                 NYSD         Page 2 of 9Page 2 of 9
                                                       on 06/01/2020
         Case 7:19-cv-11778-PMH
Case 7-19-cv-11778-PMH           Document
                          Document        25 in
                                   24-1 Filed Filed 06/02/20
                                                 NYSD         Page 3 of 9Page 3 of 9
                                                       on 06/01/2020
         Case 7:19-cv-11778-PMH
Case 7-19-cv-11778-PMH           Document
                          Document        25 in
                                   24-1 Filed Filed 06/02/20
                                                 NYSD         Page 4 of 9Page 4 of 9
                                                       on 06/01/2020
         Case 7:19-cv-11778-PMH
Case 7-19-cv-11778-PMH           Document
                          Document        25 in
                                   24-1 Filed Filed 06/02/20
                                                 NYSD         Page 5 of 9Page 5 of 9
                                                       on 06/01/2020
         Case 7:19-cv-11778-PMH
Case 7-19-cv-11778-PMH           Document
                          Document        25 in
                                   24-1 Filed Filed 06/02/20
                                                 NYSD         Page 6 of 9Page 6 of 9
                                                       on 06/01/2020
         Case 7:19-cv-11778-PMH
Case 7-19-cv-11778-PMH           Document
                          Document        25 in
                                   24-1 Filed Filed 06/02/20
                                                 NYSD         Page 7 of 9Page 7 of 9
                                                       on 06/01/2020
         Case 7:19-cv-11778-PMH
Case 7-19-cv-11778-PMH           Document
                          Document        25 in
                                   24-1 Filed Filed 06/02/20
                                                 NYSD         Page 8 of 9Page 8 of 9
                                                       on 06/01/2020




        June 2, 2020
         Case 7:19-cv-11778-PMH
Case 7-19-cv-11778-PMH           Document
                          Document        25 in
                                   24-1 Filed Filed 06/02/20
                                                 NYSD         Page 9 of 9Page 9 of 9
                                                       on 06/01/2020
